Exhibit 10.2

SECURITY AGREEMENT

This Security Agreement (this “Agreement”), dated as of June 29, 2011, is
entered into by and among MF Global Inc. (the “Borrower”) and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”) for the ratable
benefit of the Administrative Agent and the Lenders under that certain 364-Day
Revolving Credit Agreement, dated as of the date hereof, among the Borrower, MF
Global Holdings Ltd. and MF Global Finance USA Inc. as Guarantors, Harris, N.A.
and Citigroup Global Markets Inc, each as a Syndication Agent, the
Administrative Agent and the other agents and Lenders from time to time party
thereto (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) and JPMorgan Chase Bank, N.A. as securities intermediary for
the Collateral Accounts (as defined below) (in such capacity, the “Account
Bank”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Administrative Agent and the other
agents party thereto have entered into the Credit Agreement, pursuant to which
the Lenders have agreed to make Loans to the Borrower, subject to the terms and
conditions of the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
Loans to the Borrower under the Credit Agreement that the Borrower shall have
executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Administrative Agent and the Lenders;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Borrower hereby agrees as follows:

Section 1.    Definitions. Capitalized terms that are used herein and are not
defined herein shall have the meanings ascribed to them in the Credit Agreement.
In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:

“Collateral” has the meaning assigned to such term in Section 3(b).

“Customer Collateral” has the meaning assigned to such term in Section 3(a).

“Customer Collateral Account” means a Securities Account (account number
[            ]) established and maintained by the Administrative Agent as a
Security Intermediary as a collateral account for the purpose of pledging
Customer Pledged Eligible Assets in connection with the Credit Agreement and
this Agreement.

“Collateral Accounts” means each of the Customer Collateral Account and the Firm
Collateral Account.

“Control” means “control” as defined in the UCC for the relevant type of
property.

“Customer Obligations” mean all Obligations related to the Customer Loans.

“Entitlement Order” means an “entitlement order” as defined in the UCC.

“Firm Collateral” has the meaning assigned to such term in Section 3(b).



--------------------------------------------------------------------------------

“Firm Collateral Account” means a Securities Account (account number
[            ]) established and maintained by the Administrative Agent as a
Security Intermediary as a collateral account for the purpose of pledging Firm
Pledged Eligible Assets in connection with the Credit Agreement and this
Agreement.

“Obligations”: the collective reference to the unpaid principal of and interest
on the Loans and all other obligations and liabilities of the Borrower
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).

“Participant Account” means an account maintained by DTC as a Securities
Intermediary for the Borrower to which Securities transactions of the Borrower
effected through the facilities of DTC are debited and credited in the manner
specified in the rules and procedures of DTC.

“Permitted Liens” means (a) Liens securing the payment of taxes not yet due,
(b) other Liens which arise by operation of law, and not as a result of any
default and liens securing the payment of taxes (provided that, in each case,
such Liens do not materially interfere with the Borrower’s use of the Pledged
Eligible Assets, lessen the value of the Pledged Eligible Assets as Collateral
in a manner that causes a Deficiency or impair the Lien held by the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders, in the Pledged Eligible Assets) and (c) Liens in favor of the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders.

“Pledgee Account” means a pledgee account maintained by DTC as a Securities
Intermediary for the Administrative Agent to which Securities transactions of
the Administrative Agent effected through the facilities of DTC are debited and
credited in the manner specified in the rules and procedures of DTC.

“Redesignation Event” means any day for which a Deficiency exists and the
aggregate Loan Value of the Pledged Eligible Assets equals or exceeds the total
Revolving Credit Exposure but there is either a Customer Deficiency or a Firm
Deficiency, in each case, as of such preceding Business Day.

“Release” has the meaning as defined in Section 5 of this Agreement.

“Securities Account” means a “securities account” as defined in the UCC.

“Securities Intermediary” means a “securities intermediary” as defined in the
UCC.

“Security” means “financial asset” as defined in Section 8-102 of the UCC.

 

2



--------------------------------------------------------------------------------

“Security Entitlement” means a “security entitlement” as defined in the UCC.

“Transfer” means, in the case of a Security Entitlement, including without
limitation, a Security Entitlement with respect to Pledged Eligible Assets, a
Securities Intermediary indicating by book entry that such Security Entitlement
has been credited to the transferee’s Securities Account.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

Section 2.    Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Administrative Agent and each Lender as follows:

(a) At the time of delivery by the Borrower of any Pledged Eligible Assets
Notice as described in Section 3 of this Agreement, and at the time of delivery
by it of any other Securities (including Security Entitlements) to the Pledgee
Account, the Customer Collateral Account or the Firm Collateral Account, as the
case may be, the Borrower will have the right to pledge, assign and transfer to
the Administrative Agent, and to grant to the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Lenders, a security interest
in the Pledged Eligible Assets referred to therein or such other Securities
(including Security Entitlements).

(b) Upon:

(i) the satisfaction by the Borrower of the requirements of Section 3 of this
Agreement; and

(ii) the Transfer by DTC debiting the Participant Account for, and crediting to
the Pledgee Account, Security Entitlements identified in a Pledged Eligible
Assets Notice as Firm Pledged Eligible Assets owned by the Borrower or within
its control to pledge hereunder, resulting in the Administrative Agent having
Control of such Security Entitlements pursuant to Section 8-106(d)(1) of the
UCC,

the Administrative Agent will have, for the ratable benefit of the Lenders, a
valid first priority perfected security interest in such Security Entitlements
securing payment and performance of the Obligations, which security interest
will be free of adverse claims (other than Permitted Liens).

(c) Upon:

(i) the satisfaction by the Borrower of the requirements of Section 3 of this
Agreement; and

(ii) the Transfer by DTC debiting the Participant Account for, and crediting to
the Pledgee Account, Security Entitlements identified in a Pledged Eligible
Assets Notice as Customer Pledged Eligible Assets owned by the Borrower or
within its control to pledge hereunder, resulting in the Administrative Agent
having Control of such Security Entitlements pursuant to Section 8-106(d)(1) of
the UCC,

the Administrative Agent will have, for the ratable benefit of the Lenders, a
valid first priority perfected security interest in such Security Entitlements
securing payment and performance of the Customer Obligations, which security
interest will be free of adverse claims (other than Permitted Liens).

 

3



--------------------------------------------------------------------------------

(d) Upon:

(i) the satisfaction by the Borrower of the requirements of Section 3 of this
Agreement; and

(ii) the Transfer by the Borrower to the Firm Collateral Account of Securities
(including Security Entitlements) identified in a Pledged Eligible Assets Notice
as Firm Pledged Eligible Assets owned by the Borrower or within its control to
pledge hereunder,

the Administrative Agent will have, for the ratable benefit of the Lenders, a
valid first priority perfected security interest in such Securities (including
Security Entitlements) securing payment and performance of the Obligations,
which security interest will be free of adverse claims (other than Permitted
Liens).

(e) Upon:

(i) the satisfaction by the Borrower of the requirements of Section 3 of this
Agreement; and

(ii) the Transfer by the Borrower to the Customer Collateral Account of
Securities (including Security Entitlements) identified in a Pledged Eligible
Assets Notice as Customer Pledged Eligible Assets owned by the Borrower or
within its control to pledge hereunder,

the Administrative Agent will have, for the ratable benefit of the Lenders, a
valid first priority perfected security interest in such Securities (including
Security Entitlements) securing payment and performance of the Customer
Obligations, which security interest will be free of adverse claims (other than
Permitted Liens).

(f) All information set forth in each Pledged Eligible Assets Notice will be
true and correct in all material respects as of the date of delivery to the
Administrative Agent of such Pledged Eligible Assets Notice.

Section 3.    Pledge; Perfection of Lien. (a) As security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of all Customer Obligations, the Borrower hereby
pledges, assigns and transfers to the Administrative Agent, and grants to the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders, a security interest in any and all rights, title and interests of
the Borrower from time to time in and to all Securities identified in a Pledged
Eligible Assets Notice as Customer Pledged Eligible Assets (including Security
Entitlements) from time to time credited at the direction of the Borrower to the
Pledgee Account or Transferred to the Customer Collateral Account and not
released therefrom pursuant to Section 4 or Section 5, and any Securities
(including Security Entitlements) or cash received in exchange therefor or on
account of payments thereon while such Securities (including Security
Entitlements) are held in the Pledgee Account or the Customer Collateral Account
or otherwise by the Administrative Agent pursuant to Section 7 (the foregoing,
collectively, the “Customer Collateral”).

(b) As security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all Obligations,
the Borrower hereby pledges, assigns and transfers to the Administrative Agent,
and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders, a security interest in any and all rights,
title and interests of the

 

4



--------------------------------------------------------------------------------

Borrower from time to time in and to all Securities (other than any identified
in a Pledged Eligible Assets Notice as Customer Pledged Eligible Assets and
including Security Entitlements) from time to time credited at the direction of
the Borrower to the Pledgee Account or Transferred to the Firm Collateral
Account and not released therefrom pursuant to Section 4 or Section 5, and any
Securities (including Security Entitlements) or cash received in exchange
therefor or on account of payments thereon while such Securities (including
Security Entitlements) are held in the Pledgee Account or the Firm Collateral
Account or otherwise by the Administrative Agent pursuant to Section 7 (the
foregoing, collectively, the “Firm Collateral”, and together with the Customer
Collateral, the “Collateral”).

(c) In order to perfect the security interest of the Administrative Agent
therein, the Borrower shall, prior to or concurrently with the delivery of each
Pledged Eligible Assets Notice:

(i) take such action as is required under DTC’s rules and procedures to direct
DTC to Transfer to the Administrative Agent on its books (by debiting the
Participant Account and crediting the Pledgee Account) the Security Entitlements
with respect to the Eligible Assets referred to in such Pledged Eligible Assets
Notice (or such other Securities (including Security Entitlements) in lieu
thereof or in addition thereto as the Borrower may determine), such that the
Administrative Agent shall have Control of such Security Entitlements pursuant
to Section 8-106(d)(1) of the UCC; or

(ii) transfer or caused to be Transferred to the Customer Collateral Account or
the Firm Collateral Account, as the case may be, the Security Entitlements with
respect to the Eligible Assets referred to in such Pledged Eligible Assets
Notice (or such other Securities (including Security Entitlements) in lieu
thereof or in addition thereto as the Borrower may determine).

Section 4.    Disposition of Pledged Eligible Assets When No Loans Are
Outstanding. (a) At any time when there are no Customer Loans outstanding
(either because no Customer Loans have been made to the Borrower or any Customer
Loans that have been made to the Borrower have been repaid in full) and no other
Customer Obligations that are then due and payable are unpaid, at the sole cost
and expense of the Borrower, the Administrative Agent shall from time to time
Transfer to the Borrower (or cause to be Transferred by taking such action as is
required under DTC’s rules and procedures to cause DTC to Transfer to the
Borrower on its books by debiting the Pledgee Account and crediting the
Participant Account) within one hour of any such request by the Borrower, all or
such portion of Securities identified in a Pledged Eligible Assets Notice as
Customer Pledged Eligible Assets (including Security Entitlements) then subject
to the Control of the Administrative Agent or in the Customer Collateral Account
as shall be requested by the Borrower, and upon such Transfer the Administrative
Agent’s security interests in such Securities (including Security Entitlements)
shall automatically terminate and be released without any further action by any
other Person.

(b) At any time when there are no Loans outstanding (either because no Loans
have been made to the Borrower or any Loans that have been made to the Borrower
have been repaid in full) and no other Obligations that are then due and payable
are unpaid, at the sole cost and expense of the Borrower, the Administrative
Agent shall from time to time Transfer to the Borrower (or cause to be
Transferred by taking such action as is required under DTC’s rules and
procedures to cause DTC to Transfer to the Borrower on its books by debiting the
Pledgee Account and crediting the Participant Account) within one hour of any
such request by the Borrower, all or such portion of Securities (including
Security Entitlements) then subject to the Control of the Administrative Agent
or in the Customer Collateral Account or the Firm Collateral Account, as the
case may be, as shall be requested by the Borrower, and upon such Transfer the
Administrative Agent’s security interests in such Securities (including Security

 

5



--------------------------------------------------------------------------------

Entitlements) shall automatically terminate and be released without any further
action by any other Person.

Section 5.    Release of Pledged Eligible Assets When Loans are Outstanding and
No Event of Default Shall Have Occurred and be Continuing. (a) At any time when
there are Customer Loans outstanding, but no Event of Default shall have
occurred and be continuing, at the request of the Borrower (such request a
“Customer Release Request”), the Administrative Agent shall Transfer and release
to the Borrower at the sole cost and expense of the Borrower (or cause to be
Transferred by taking such action as is required under DTC’s rules and
procedures to cause DTC to Transfer and release to the Borrower or such other
Person or Persons on its books by debiting the Pledgee Account and crediting the
Participant Account) (such release, in either case, a “Customer Release”) within
one hour of any such Customer Release Request by the Borrower such portion of
the Securities identified in a Pledged Eligible Assets Notice as Customer
Pledged Eligible Assets (including Security Entitlements) then subject to the
Control of the Administrative Agent or in the Customer Collateral Account as
shall be requested by the Borrower and the Administrative Agent shall make such
Customer Release so long as no Customer Deficiency would exist after giving
effect to such Customer Release, and, upon such Customer Release, the
Administrative Agent’s security interests in such Securities (and Security
Entitlements) shall terminate and be released.

(b) At any time when there are Loans outstanding, but no Event of Default shall
have occurred and be continuing, at the request of the Borrower (such request a
“Firm Release Request”), the Administrative Agent shall Transfer and release to
the Borrower, at the sole cost and expense of the Borrower (or cause to be
Transferred by taking such action as is required under DTC’s rules and
procedures to cause DTC to Transfer and release to the Borrower or such other
Person or Persons on its books by debiting the Pledgee Account and crediting the
Participant Account) (such release a “Firm Release”) within one hour of any such
Firm Release Request by the Borrower such portion of the Securities (other than
any identified in a Pledged Eligible Assets Notice as Customer Pledged Eligible
Assets and including Security Entitlements) then subject to the Control of the
Administrative Agent or in the Firm Collateral Account as shall be requested by
the Borrower and the Administrative Agent shall make such Firm Release so long
as no Firm Deficiency would exist after giving effect to such Firm Release, and,
upon such Firm Release, the Administrative Agent’s security interests in such
Securities (and Security Entitlements) shall terminate and be released.

Section 6.    Redesignation of Customer Loans. During (i) any Business Day on
which it has received notice that a Redesignation Event has occurred or (ii) any
other Business Day on which unpaid Obligations remain outstanding, the Borrower
may, in each case, deliver to the Administrative Agent a notice pursuant to
which the Borrower may (A) in the case of a redesignation pursuant to clause
(i) above (after giving effect to any transfer of additional Pledged Eligible
Assets by such Pledgor pursuant to Section 3 on such day or any repayment of
Loans pursuant to Section 2.08 of the Credit Agreement on such day), redesignate
one or more Loans (or portions thereof) which, as of such day, are designated as
being secured by Pledged Eligible Assets for which a Deficiency exists on such
day so that, after giving effect to the redesignations indicated in such Notice,
such Pledgor shall be in compliance with respect to Section 6.08 of the Credit
Agreement and (B) in the case of a redesignation pursuant to clause (ii) above,
redesignate one or more Loans (or portions thereof) of such Pledgor as being
secured by the other Pledged Eligible Assets of such Pledgor so long as,
following the redesignation indicated in such notice, such Pledgor shall be in
compliance with Section 6.08 of the Credit Agreement on such day; provided that
all such redesignations pursuant to this Section 6 shall be in compliance with
applicable laws and regulations.

Section 7.    Further Assurances. The Borrower agrees that at any time and from
time to time, at the sole cost and expense of the Borrower, the Borrower will
promptly execute and deliver all further

 

6



--------------------------------------------------------------------------------

instruments and documents, and take all further action, that may be necessary or
desirable, or that the Administrative Agent may request, in order to perfect and
protect any security interest granted by the Borrower to the Administrative
Agent for the ratable benefit of the Administrative Agent and the Lenders under
this Agreement or to enable the Administrative Agent to exercise and enforce its
rights and remedies with respect to any Securities (including Security
Entitlements) pledged under this Agreement.

Section 8.    Remedies Upon Default; Rights Under UCC.

(a) Upon the occurrence of any Event of Default and at any time thereafter, if
an Event of Default shall then be continuing and any Obligations shall then be
outstanding and due and payable, the Administrative Agent may, subject to
applicable law and the requirements of the Credit Agreement, with respect to any
Securities (including Security Entitlements) or other Collateral delivered to
the Administrative Agent pursuant to Section 3 that have not been previously
released pursuant to Section 4 or 5 of this Agreement:

(i) direct DTC to Transfer such Securities (including Security Entitlements) or
other Collateral from the Pledgee Account to the omnibus account of the
Administrative Agent or its nominee; and/or

(ii) Transfer such Securities (including Security Entitlements) or other
Collateral from the Customer Collateral Account or the Firm Collateral Account,
as the case may be, to the omnibus account of the Administrative Agent or its
nominee; and/or

(iii) sell or order the sale of all or any part of such Securities (including
Security Entitlements) or other Collateral in any market and at any price deemed
by the Administrative Agent to be fair and reasonable in the circumstances.

(b) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and, in addition to the rights and remedies provided for
in this Agreement, the Borrower agrees that the Administrative Agent shall be
entitled to exercise all of the rights and remedies available to a secured party
under the UCC or under any other applicable law. Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon the Borrower or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may upon the occurrence and during the continuance
of an Event of Default, forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Administrative Agent or any Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption by the Borrower, which right
or equity is hereby waived and released. To the extent permitted by applicable
law, the Borrower waives all claims, damages and demands it may acquire against
the Administrative Agent or any Lender arising out of the exercise by them of
any rights hereunder.

Section 9.    Deficiency. The Borrower shall remain liable for any deficiency if
the proceeds of any application, sale or other disposition of any Collateral are
insufficient to pay the Obligations

 

7



--------------------------------------------------------------------------------

secured thereby and the reasonable fees and disbursements of any attorneys
employed by the Administrative Agent or any Lender to collect such deficiency
(with regard to fees and disbursements of any attorneys, to the extent the
Borrower is required to pay or reimburse such fees and disbursements pursuant to
Section 9.03 of the Credit Agreement).

Section 10.    Application of Proceeds. The Administrative Agent shall apply the
net proceeds of any collection, recovery, receipt, appropriation, realization or
sale or any other action taken by it in respect of the Collateral pursuant to
Section 7, after deducting all costs and expenses of every kind incurred therein
or incidental to the care or safekeeping or otherwise of any or all of the
Collateral or in any way relating to the rights of the Administrative Agent and
the Lenders under this Agreement, including, without limitation, the expenses
and reasonable fees of the Administrative Agent’s counsel, to the payment in
whole or in part of the Obligations or the Customer Obligations, as the case may
be, in the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents and included in the Obligations or the Customer
Obligations, as the case may be (as reasonably determined by the Administrative
Agent);

Second, to the Administrative Agent for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations or
the Customer Obligations, as the case may be, pro rata among the Lenders
according to the amounts of the Obligations or the Customer Obligations, as the
case may be, then due and owing and remaining unpaid to the Lenders; and

Third, any balance remaining after the Obligations or the Customer Obligations,
as the case may be, shall have been paid in full and the Commitments shall have
terminated and after the payment by the Administrative Agent of any other amount
required by any provision of law, the surplus, if any, shall be paid over to the
Borrower or to whomsoever may be lawfully entitled to receive the same.

Section 11.    The Administrative Agent.

(a) Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(i) The Borrower hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Borrower and in the name of the Borrower or in its
own name, for the purpose of carrying out the terms of this Agreement, after the
occurrence and during the continuance of an Event of Default, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement.

(ii) If the Borrower fails to perform or comply with any of its agreements
contained herein, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.

(iii) The Borrower hereby irrevocably authorizes the Administrative Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of the Borrower
in such form and in

 

8



--------------------------------------------------------------------------------

such offices as the Administrative Agent determines is appropriate to perfect
the security interests of the Administrative Agent on behalf of Lenders under
this Agreement or any other Loan Document.

(iv) The Borrower hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

(b) Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Borrower or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof, except as
otherwise set forth herein. The powers conferred on the Administrative Agent
hereunder are solely to protect the Administrative Agent’s interests in the
Collateral and shall not impose any duty upon the Administrative Agent to
exercise any such powers. The Administrative Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to the Borrower for any act or failure to act hereunder, except for
its own (or its officers’, directors’, employees’ or agents’) gross negligence
or willful misconduct.

(c) Agreement to Appoint Agent for Holding Pledged Eligible Assets. If the
Administrative Agent shall cease to be a participant of DTC at any time during
the term of the Credit Agreement, the Administrative Agent will promptly enter
into a written agreement with a DTC participant selected by the Administrative
Agent (which may be an affiliate of the Administrative Agent) pursuant to which
such DTC participant will agree to act as the Administrative Agent’s agent for
the purpose of holding the Security Entitlements in such DTC participant’s
pledgee account with DTC, and the Administrative Agent will maintain such
agreement (or a similar agreement with another DTC participant selected by the
Administrative Agent) so long as the Credit Agreement remains in effect.

Section 12.    Amendments, Waivers and Consents. None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 9.02 of the Credit Agreement. No failure on
the part of the Administrative Agent to exercise, and no delay in exercising any
right, power or remedy under this Agreement shall operate as a waiver of such
right, power or remedy, nor shall any single or partial exercise of any such
right, power or remedy by the Administrative Agent preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

Section 13.    Successors and Assigns. This Agreement shall be binding upon the
Borrower and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided,
however, that the Borrower may not assign any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent.

Section 14.    Notices. All notices and other communications provided for under
this Agreement shall be effective if given in accordance with Section 9.01 of
the Credit Agreement.

 

9



--------------------------------------------------------------------------------

Section 15.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. REGARDLESS
OF ANY PROVISION IN ANY OTHER AGREEMENT, FOR PURPOSES OF THE UCC, NEW YORK SHALL
BE DEEMED TO BE JPMORGAN CHASE BANK, N.A.’S JURISDICTION (INCLUDING IN ITS
CAPACITY AS ACCOUNT BANK).

Section 16.    Termination. Subject to the provisions of Section 17 of this
Agreement, this Agreement shall automatically terminate and the security
interests created hereby shall automatically terminate and be released when all
the Obligations have been fully paid and performed (other than contingent
indemnification obligations for which no claim has been made) and the
Commitments under the Credit Agreement have been terminated, at which time the
Administrative Agent shall reassign (or cause to be reassigned) to the Borrower
(at the Borrower’s sole cost and expense), or to such person or persons as the
Borrower shall designate, such of the Collateral (if any) as shall not have been
sold or otherwise applied by the Administrative Agent pursuant to the terms of
this Agreement and shall still be held under this Agreement, together with
appropriate instruments of reassignment and release that may be reasonably
requested by the Borrower.

Section 17.    Payments Set Aside. Notwithstanding the provisions of Section 16
of this Agreement, to the extent that the Borrower makes a payment or payments
to the Administrative Agent or the Administrative Agent or any Lender enforces
its security interests or exercises its right of setoff under the Loan
Documents, and such payment or payments or the proceeds of such enforcement or
setoff or any part of such payment or payments or proceeds are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligation or part of such Obligation originally
intended to be satisfied shall be revived (and the Borrower shall cause to be
pledged to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders, additional Collateral in an amount
sufficient to secure such Obligation, to the extent necessary in the
Administrative Agent’s sole judgment) and continue in full force and effect as
if such payment had not been made or such enforcement or setoff had not
occurred.

Section 18.    Interpretation; Partial Invalidity. Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under such law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

Section 19.    Counterparts. This Agreement may be executed in any number of
counterparts (including by telecopy or via electronic mail) and by each of the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which taken together shall constitute one
and the same agreement.

Section 20.    Section Headings. The section headings used in this Agreement are
for convenience of reference only and shall not define or limit the provisions
of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement by
their duly authorized officers as of the day and year first above written.

 

MF GLOBAL INC. By:  

/s/ David Dunne

  Name:   Title:

 

[MF Global – Signature Page to Security Agreement]



--------------------------------------------------------------------------------

ACCEPTED:

 

JPMORGAN CHASE BANK, N.A., individually, as Account Bank and as Administrative
Agent By:  

/s/ Henry E. Steuart

  Name:   Title:

 

[MF Global – Signature Page to Security Agreement]